PER CURIAM.
The appellant sought a declaration of rights and appellees counterclaimed for affirmative relief. The trial court denied relief to the appellant, sealed the court files and granted additional injunctive relief to the appellees.
We conclude that the appellant lacked standing to bring this action and therefore, the decision of the court below denying the affirmative relief sought by appellant and sealing the court files is affirmed.
With respect to the injunction entered on the counterclaim, the appellant has conceded that such issue is not yet ripe for determination. We conclude that this issue is moot, without prejudice to the right of the appellant to raise the constitutional issues relating to the injunction at the trial level at such time as the child in question reaches the age of 18 years or is otherwise emancipated.
AFFIRMED.
ANSTEAD and HERSEY, JJ., and STONE, BARRY J., Associate Judge, concur.